            Case 1:20-cv-09359-CM Document 3 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HUBERT DUPIGNY,
                               Plaintiff,
                                                           20-CV-9359 (CM)
                       -against-
                                                           CIVIL JUDGMENT
JOHN/JANE DOE,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Pursuant to the order issued November 19, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 20-CV-5346 (CM). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 19, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
